                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

ERIC M. ROBINSON,

                  Petitioner,                           4:18CV3154

      vs.
                                                     MEMORANDUM
                                                      AND ORDER
STATE OF NEBRASKA,
LANCASTER COUNTY JAIL, and
BRAD JOHNSON,

                  Respondents.

       This matter is before the court on Petitioner Eric M. Robinson’s
(“Petitioner” or “Robinson”) Motion for Leave to Proceed in Forma Pauperis
(filing no. 2), Motion to Amend Subject Matter from 4:13CV3130, 8:17CV204,
8:18CV73, and 8:18CV111 to Habeas Petition (filing no. 3), and Motion to Amend
Exhibits 6–26 to Habeas Petition (filing no. 6).

       Robinson filed a Petition for Writ of Habeas Corpus (filing no. 1) on
November 5, 2018, and seeks to proceed in forma pauperis (filing no. 2). Habeas
corpus cases attacking the legality of a person’s confinement require the payment
of a $5.00 filing fee. 28 U.S.C. § 1914(a). However, after considering Robinson’s
financial status as shown in the records of this court (see inmate trust account
statement at filing no. 8), leave to proceed in forma pauperis will be granted and
Robinson is relieved from paying the filing fee. See 28 U.S.C. § 1915(a)(1).

       Along with his petition, Robinson has filed two motions to amend, which
essentially ask the court to consider additional materials along with his habeas
petition. First, Robinson asks the court to “amend the subject matter from the
petitions in the federal court of Nebraska, Case Numbers 4:13CV3130,
8:17CV204, 8:18CV73, and 8:18CV111 to the 28 USCS 2241 petition[’]s exhibits
. . . in support of Part III of this Petitioner’s § 2241 as requested on pg. 28 of his §
2241 [petition].” (Filing No. 3; see also Filing No. 1 at CM/ECF p. 28.) Liberally
construed, Robinson is asking the court to take judicial notice of the records in the
cases he has previously filed in this court. Upon consideration, the court will take
judicial notice of the records in the other cases filed by Robinson and consider
them for purposes of the court’s initial review of Robinson’s habeas petition to the
extent such records are relevant to his habeas claims.

       Next, Robinson asks the court to “amend Exhibits 6–26, in support of the
factual content” of his § 2241 habeas petition. (Filing No. 6 at CM/ECF p. 1.)
Exhibits 6–26 to which Robinson refers were docketed separately as a supplement
to the petition. (Filing No. 7.) The court will grant Robinson’s motion and consider
Exhibits 6–26 as supplemental to his habeas petition. See NECivR 15.1.

       The court notes that Robinson has a history of repeatedly filing supplemental
materials in his cases. (See, e.g., 8:18CV73; 8:18CV111.) Such repeated filing of
voluminous supplementary materials can frustrate the court’s ability to effectively
manage and progress a case. Accordingly, the court orders Robinson not to file any
other supplemental materials without leave of the court until such time as the court
has had an opportunity to conduct a preliminary review of the habeas corpus
petition in accordance with Rule 4 of the Rules Governing Section 2254 cases.1

      IT IS THEREFORE ORDERED that:

       1.     Petitioner’s Motion for Leave to Proceed in Forma Pauperis (filing no.
2) is granted.

     2.   Petitioner’s Motion to Amend Subject Matter from 4:13CV3130,
8:17CV204, 8:18CV73, and 8:18CV111 to Habeas Petition (filing no. 3) and


      1
          Rule 1(b) of the Rules Governing Section 2254 Cases in the United States District
Courts allows the court to apply Rule 4 of those rules to a section 2241 action.

                                            2
Motion to Amend Exhibits 6–26 to Habeas Petition (filing no. 6) are granted to the
extent consistent with this Memorandum and Order.

      3.     The next step in this case is for the court to conduct a preliminary
review of the habeas corpus petition in accordance with Rule 4 of the Rules
Governing Section 2254 cases. The court will conduct this review in its normal
course of business. Petitioner is ordered not to file any additional supplemental
materials without leave of court until such time as the court has had an opportunity
to conduct its initial review.

      Dated this 19th day of November, 2018.

                                             BY THE COURT:

                                             s/ Richard G. Kopf
                                             Senior United States District Judge




                                         3
